DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "wherein the head airbag is U-shaped" as recited in claim 5, and "wherein the waist airbag has an arc structure" as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In page 6, paragraph 2, "upper airbag1" appears to read "upper airbag 1".
Appropriate correction is required.
Claim Objections 
Claim 1 is objected to because of the following informalities:
In claim 1, line 4, "after folding" appears to read "after folded";
In claim 1, line 9, "after folding" appears to read "after folded";
In claim 1, bottom line 1, as the safety airbag is not claimed to be in a worn state, "connected" appears to read "connectable".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "a back airbag", "a head airbag", "a waist airbag" and "a hip airbag", which render the claim indefinite.  The claim does not define the safety airbag is wearable on a human body and has a shape conforming to a human's anatomy.  Therefore, it is unclear how the airbags are limited by words "back", "head", "waist" and "hip" respectively.  For examination purposes, based on the specification of the instant application, the limitations has been construed to be a back airbag configured to protect a user's back, a head airbag configured to protect a user's head, a waist airbag configured to protect a user's waist, and a hip airbag configured to protect a user's hip.
Claim 1 recites the limitation "the waist airbag is folding", which renders the claim indefinite.  The claimed concept is unclear in the context of the claim.  Applicant appears to claim a method of use in the apparatus claim.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be wherein the waist airbag can be folded.
	Claim 2 recites the limitations "wherein the back airbag is folded along a center line thereof, and the head airbag is wound towards the back airbag, and the wound head airbag is downwards folded towards the back airbag until the head airbag is completely folded in the length direction", which renders the claim indefinite.  Applicant appears to claim a method of use in the apparatus claim.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 3 recites the limitation "a trigger button", which renders the claim indefinite.  The meaning of the word "trigger" is unclear in the limitation.  For examination purposes, the limitation has been construed to be a trigger button configured to activate the inflation device.
	Claims 1-9 each depend from claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kincheloe US 4,825,469 A) in view of Hamberg (US 4,837,859 A).
Regarding claim 1, Kincheloe discloses a safety airbag for human body protection (a safety airbag 20 in a jacket form; figs. 2, 5; col. 3, ll. 8-28; claim 1), comprising: 
an upper airbag (the portion above belt-like structure 22, formed by a plurality of generally vertical tubular sections 60; figs. 2, 7; col. 3, ll. 20-37; col. 5, ll. 38-43) including a back airbag (at least tubular member 62; see fig. 7 and annotated fig. 6) and a head airbag (hood portion 40; fig. 2; col. 3, ll. 63-66) laterally extending from a top of the back airbag (see fig. 2), wherein an upper air inlet (to receive gas from central part 58; see annotated fig. 5; col. 3, ll. 20-28; col. 5, ll. 38-47) is provided on a lower portion of the back airbag (figs. 5-6; col. 3, ll. 20-28; col. 5, ll. 38-47), and the upper airbag is T-shaped after folded (after the hood portion is folded below the collar, the sleeve portions and the back portion together form a T shape; see fig. 5; col. 3, ll. 63-66); and 
a lower airbag (the portion below belt-like structure 22, formed by a plurality of generally vertical tubular sections 60; figs. 2, 7; col. 3, ll. 20-37; col. 5, ll. 38-43) including a waist airbag (a portion of airbag around the waist area; see annotated fig. 6) and a hip airbag (a portion of airbag extending from a user's hip portion to the user's lower leg portions; see annotated fig. 6) extending downward from the waist airbag to a knee (see annotated fig. 6), wherein a lower air inlet (to receive gas from central part 58; see annotated fig. 5; col. 3, ll. 20-28; col. 5, ll. 38-47) is provided on an upper portion of the waist airbag (figs. 5-6; col. 3, ll. 20-28; col. 5, ll. 38-47), wherein the waist airbag can be folded (after deflated), the hip airbag can be wound towards the waist airbag (after deflated), such that the waist airbag is superposed on the hip airbag (determined by the relative positions of the waist airbag and the hip airbag), and the lower airbag has a waistband shape after folding (the lower airbag is capable of forming a waistband shape after the hip airbag and the waist airbag are folded multiple times; referencing figs. 5-6), and 
wherein the upper air inlet is in fluid communication with the lower air inlet (figs. 5-6; col. 3, ll. 20-28; col. 5, ll. 38-47), the upper air bag and the lower air bag are inflated simultaneously by a inflation device (simultaneously receiving gas from central part 58 which is connected to gas tank 26; figs. 5-6; col. 3, ll. 20-32; col. 5, ll. 38-47).
Kincheloe does not disclose wherein a fixing band is provided at each side of a lower end of the hip airbag, and free ends of the fixing bands are connected by a snap.  However, Kincheloe does disclose snaps are used to releasably retain pleated outer surface of the inflated jacket (col. 5, ll. 50-61).  Further, Hamberg teaches a foldable article of clothing (fig. 1; col. 1, ll. 33-38) for human body protection (fig. 5; col. 1, ll. 33-38), wherein the foldable clothing article is adapted to be worn about a user's hip and legs (fig. 5; col. 1, ll. 33-38), wherein a fixing band (bands 7', 7''; fig. 1; col. 5, ll. 1-4) is provided at each side of a lower end of the foldable article of clothing (fig. 1; col. 5, ll. 1-16), and free ends of the fixing bands are connectabe by a snap (col. 3, ll. 54-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety airbag as disclosed by Kincheloe, with wherein a fixing band is provided at each side of a lower end of the hip airbag, and free ends of the fixing bands are connected by a snap, as taught by Hamberg, in order to permit the safety bag to be stored in a compact, folded condition and in a secure manner when the safety bag is not in use; and at the same time, to permit the article to be readily unfolded and subsequently retained in place in an unfolded condition when it is desired to use the safety bag (Hamberg; col. 3, ll. 36-53).
Regarding claim 2, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection as claimed in claim 1, but Kincheloe does not disclose wherein the back airbag is folded along a center line thereof, and the head airbag is wound towards the back airbag, and the wound head airbag is downwards folded towards the back airbag until the head airbag is completely folded in the length direction.  However, one of ordinary skill in the art would recognize that the safety airbag of Kincheloe is capable of being folded in such a way as recited in the claim when deflated.  The claim does not further define any structural feature.
Regarding claim 4, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection as claimed in claim 1, but Kincheloe does not explicitly disclose wherein the head airbag has a thickness of 40-80 mm after inflation, and the back airbag has a thickness of 80-100 mm, a length of 500-800 mm, and a width of 350-500 mm after inflation, the waist airbag and the hip airbag have a thickness of 40-80 mm after inflation.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the airbags, as disclosed by Kincheloe, with wherein the head airbag has a thickness of 40-80 mm after inflation, and the back airbag has a thickness of 80-100 mm, a length of 500-800 mm, and a width of 350-500 mm after inflation, the waist airbag and the hip airbag have a thickness of 40-80 mm after inflation.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection as claimed in claim 1, and Kincheloe further discloses wherein the head airbag is U-shaped (for accommodating a user's head; see fig. 5). 
Regarding claim 6, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection as claimed in claim 1, and Kincheloe further discloses wherein the length of the waist airbag is less than the length of the hip airbag (the waist airbag only extends around a user's waist area while the hip airbag extending from a user's hip portion to the user's lower leg portions; see annotated fig. 6).
Regarding claim 7, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection according to claim 1, and Kincheloe further discloses wherein the waist airbag has an arc structure fitting with the human body (the waist airbag extends around a human's waist area with two ends in a front of a user when in use, thereby forming an arc structure; see figs. 5, 7), and the hip airbag comprises a plurality of columnar airbags (formed by a plurality of generally vertical tubular sections 60; figs. 5, 7; col. 5, ll. 38-43).
Regarding claim 8, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection according to claim 1, and Kincheloe further discloses wherein at least one upper air inlet and at least one lower air inlet are provided (see annotated fig. 5).
Regarding claim 9, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection according to claim 1, and Kincheloe further discloses wherein two upper air inlets and two lower air inlets are provided (see annotated fig. 5).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kincheloe (US 4,825,469 A) and Hamberg (US 4,837,859 A) and further in view of Zhong (CN 102835753 A).
Regarding claim 3, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection as claimed in claim 1, but Kincheloe does not disclose wherein the inflation device is further connected with a trigger button and a gravity sensor.  However, Zhong teaches a safety airbag (see English translation; fig. 1; page 7, para. 1) for human body protection (fig. 1; page 7, para. 1) comprising an inflation device (CO2 compressed gas cylinder 4; page 7, para. 1), wherein the inflation device is further connected with a trigger button (power switch 16 which is generally a button; fig. 1; page 7, paras. 1-2) and a gravity sensor (three-axis gyro acceleration sensor 12; page 7, paras. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety airbag as disclosed by Kincheloe, with wherein the inflation device is further connected with a trigger button and a gravity sensor, as taught by Zhong, in order to provide a suitable approach to allow a user to manually turn on the power and trigger inflation of the safety airbag when needed.

    PNG
    media_image1.png
    837
    843
    media_image1.png
    Greyscale

Annotated Figs. 5-6 from US 4,825,469 A


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  In addition to the prior art filed by Applicant in the IDS, Richards (US 2014/0047624 A1) and Taheri (US 4,637,074 A) also teach a wearable safety airbag configured to protect a user's head, back, waist and hip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732